IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT




                                        No. 01-40157
                                      Summary Calendar



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,
                                             versus
SATURNINO OCHOA-FUENTES,
                                                            Defendant-Appellant.




                       Appeal from the United States District Court
                           for the Southern District of Texas
                               USDC No. C-00-CR-233-2

                                       October 11, 2001

Before POLITZ, JONES, and STEWART, Circuit Judges.
PER CURIAM:*

       Saturnino Ochoa-Fuentes appeals his guilty-plea conviction for aiding and

abetting the possession with the intent to distribute marihuana. He maintains that

the district court erred in declining to apply the "safety valve" provision of U.S.S.G.
§ 5C1.2, concluding that he was untruthful during debriefing. We review findings of

       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR..
R. 47.5.4.
fact relating to a § 5C1.2 reduction for clear error.2 We review legal interpretations
of same de novo.3

      Despite Ochoa’s contrary assertions, our review of the record persuades that

the district court did not deny the safety-valve reduction based solely on the
Government’s "bare assertion" that Ochoa-Fuentes had not been truthful during

debriefing. Nor did the court incorrectly rely on uncorroborated information given

by "unnamed informants." In addition, the finding that the broccoli load was

intended as a cover for the marihuana was both relevant and not collateral.
      AFFIRMED.




      2
          See United States v. Miller, 179 F.3d 961, 963-64 (5th Cir. 1999).
      3
          Id. at 964.
                                                2